       Case 4:17-cv-00179-KGB Document 205 Filed 01/24/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS

JASON McGEHEE, STACEY JOHNSON,
BRUCE WARD, TERRICK NOONER,
and DON DAVIS                                                         PLAINTIFFS

JUSTIN ANDERSON, ET AL.                                            INTERVENORS

      v.               Case No. 4:17-CV-179-KGB-BD

ASA HUTCHINSON, Governor of the
State of Arkansas, and WENDY
KELLEY, Director, Arkansas
Department of Correction                                            DEFENDANTS




           DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY


      Defendants respectfully submit this notice of supplemental authority to

apprise the Court of the United States Court of Appeals for the Sixth Circuit’s

recent substituted opinion supporting Defendants’ position in this case:

      1.     On September 16, 2019, Defendants filed a notice of supplemental

authority (Dkt. No. 203) apprising this Court of the Sixth Circuit’s unanimous

opinion in In re: Ohio Execution Protocol Litigation, 397 F.3d 759 (6th Cir. 2019),

which supported the State’s position in this case.

      2.     The Sixth Circuit’s September 2019 opinion has been amended and

superseded by In re: Ohio Execution Protocol Litigation, 946 F.3d 287 (6th Cir.

2019). The amended opinion reaches the same material conclusions as the prior

opinion and affirms the district court’s decisions denying a stay of execution and
        Case 4:17-cv-00179-KGB Document 205 Filed 01/24/20 Page 2 of 5



request to preliminarily enjoin Ohio from carrying out an execution with the same

three-drug midazolam protocol used in Arkansas.

      3.        In its amended opinion, the Sixth Circuit continued to disagree with

the district court’s analysis of Glossip’s first prong regarding needless pain and

suffering.

      4.       The court continued to frame the “relevant question” as “whether the

inmate has met his ‘heavy burden to show that’ the state’s chosen method of

execution will cause serious pain that the inmate ‘is sure or very likely to be

conscious enough to experience.’” In re: Execution Protocol Litig., 946 F.3d 287

(quoting Campbell v. Kasich, 881 F.3d 447, 450 (6th Cir. 2018) (cleaned up)).

      5.       The district court had determined that the inmate satisfied this

burden by showing that the 500 mg dose of midazolam was likely to cause

pulmonary edema (i.e., “chest tightness, chest pain, and sensations of drowning,

suffocating, and dying”) which, in its view, qualified as the type of serious pain

prohibited by the Eighth Amendment.           The district court also noted that the

combination of the paralytic agent and potassium chloride would certainly cause a

fully conscious person to endure needless suffering.        The district court then

concluded that, “[b]ecause midazolam has no analgesic properties,” it could not

suppress the condemned inmate’s consciousness deeply enough to prevent him from

experiencing the pain associated with either pulmonary edema or the drug

combination.




                                          2
        Case 4:17-cv-00179-KGB Document 205 Filed 01/24/20 Page 3 of 5



      6.     The Sixth Circuit disagreed with the district court’s findings. As an

initial matter, the court observed that, because the U.S. Constitution does not

guarantee a painless death, prisoners must show more than a “risk of pain.”

Further, “[t]o be constitutionally cognizable, the pain has to be ‘severe.’” Id. (citing

Bucklew v. Precythe, 139 S. Ct. 1112, 1130, 1133 n.4 (2019)). The court then put the

prisoner’s claims about the risks of pain inherent in a midazolam execution in

context by comparing those risks with “the near certainty of [] pain” inherent in

“most hangings” “because they caused death slowly” through suffocation over

several minutes. “Despite that risk of pain, despite indeed the near certainty of

that pain, hangings have been considered constitutional for as long as the United

States have been united.” Id. The court concluded that the risks of pain from

pulmonary edema and the lethal-injection drugs “pale[] in comparison to the pain

associated with hanging.” Id. Thus, the court rejected the notion that the risk of

pain from pulmonary edema or from the lethal drugs themselves violates the Eighth

Amendment.

      7.     Further, the Sixth Circuit held that the district court committed clear

error in finding that the prisoner met his burden of proving that midazolam is

incapable of suppressing his consciousness enough to prevent him from

experiencing—at a constitutionally problematic level—the pain caused by the

combination of the paralytic agent and potassium chloride. Id. The court rejected

the prisoner’s evidence showing that midazolam is incapable of rendering him

insensate to pain because the Eighth Amendment does not guarantee him a



                                           3
       Case 4:17-cv-00179-KGB Document 205 Filed 01/24/20 Page 4 of 5



painless death.   Instead, “the question is whether the level of pain the inmate

subjectively experiences is constitutionally excessive.” Id. Because the prisoner

failed to adduce “evidence showing that a person deeply sedated by a 500 milligram

dose of midazolam is still ‘sure or very likely’ to experience an unconstitutionally

high level of pain,” the court concluded that the prisoner “has not met his burden on

this prong, and the district court clearly erred in concluding otherwise.”         Id.

(following Fears v. Morgan, 860 F.3d 881, 886-90 (6th Cir.) (en banc), cert. denied,

137 S. Ct. 2238 (2017)).

      8.     The Sixth Circuit next considered the second Glossip prong, the

availability of an alternative that would significantly reduce any substantial risk of

severe pain. The Court observed that, even if it were to agree with the prisoner

that Ohio’s method of execution is very likely to cause severe pain, his Eighth

Amendment claim must fail because his proposed alternative method—death by

secobarbital—is not a viable alternative.

      9.     The court first observed that, under Bucklew, Ohio need not choose to

be the first state to experiment with a new method of execution such as the

secobarbital method proposed by the prisoner.

      10.    Further, the court held that the secobarbital alternative independently

fails because the prisoner failed to show it is “feasible.” The prisoner did not prove

that Ohio could obtain secobarbital with “ordinary transactional effort,” nor did he

overcome the “host of complications” that the state would encounter in trying to

implement an assisted suicide procedure as an execution method.              “Inmate



                                            4
       Case 4:17-cv-00179-KGB Document 205 Filed 01/24/20 Page 5 of 5



resistance could make the procedure next to impossible or at least unseemly.” Id.

Further, “[s]ecobarbital could take over two days to cause death or might not cause

death at all, a contingency and risk that Henness does not account for.” Id.

      11.    For all of these reasons, the Sixth Circuit affirmed the district court’s

finding that secobarbital was not a feasible alternative execution method.

      12.     The amended decision authoritatively analyses both Glossip prongs in

the light of the Supreme Court’s recent decision in Bucklew, and Defendants

respectfully request that the Court consider it as highly persuasive authority in

deciding the same issues in this case.

      WHEREFORE, Defendants respectfully request that the Court consider the

amended Sixth Circuit decision as supplemental authority supporting the

Defendants’ position in this case.


                                         Respectfully submitted,

                                         LESLIE RUTLEDGE
                                         Attorney General

                                         NICHOLAS J. BRONNI (2016097)
                                         Solicitor General

                                         JENNIFER L. MERRITT (2002148)
                                         Senior Assistant Attorney General
                                         323 Center Street, Suite 200
                                         Little Rock, Arkansas 72201
                                         Tel.: (501) 628-1319
                                         Fax: (501) 682-2591
                                         Email: Jennifer.Merritt@ArkansasAG.gov

                                         Attorneys for Defendants




                                           5
